UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
MARCOS CALCANO,                                               :
                                                              :
                        Plaintiff,                            :   19-CV-10054 (PGG) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
TGI FRIDAY’S INC.,
                                                              :
                        Defendant.                            :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Centers for Disease Control and the World Health Organization have advised
people to take precautions regarding the COVID-19 pandemic, and the Chief Judge of this
Court has entered standing orders regarding the same. See, e.g., 20-MC-155. In order to
protect public health while promoting the "just, speedy, and inexpensive determination of
every action and proceeding," Fed. R. Civ. P. 1, it is hereby

           ORDERED, that counsel shall conduct work remotely. This includes, but is not limited
to, client meetings, work meetings, and hand deliveries of courtesy copies to the Court
(courtesy copies can be sent via email or mail). It is further

        ORDERED, that no in-person depositions shall take place on or before April 30, 2020,
absent a showing of exceptionally good cause. For depositions planned on or after May 1, 2020,
parties shall submit a joint status letter with deposition plan(s) fourteen (14) days before the
planned deposition(s). It is further

        ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired discovery deadlines
are hereby EXTENDED for a period of 60 days. Counsel are directed to file a joint proposed
order with the new discovery deadlines within seven (7) days of this Order.

           Nothing in this Order prevents the parties from seeking to further modify the pretrial
schedule in light of the COVID-19 pandemic (or for any other good cause). Before seeking such
relief, the parties must, as always, meet and confer (via remote means) in a good faith effort to
reach agreement on how best to fulfill the goals of Rule 1 while avoiding unnecessary health
risks. It is further
        ORDERED that if any party or counsel has any private, personal, familial or medical
concerns that they need to share with the Court that would necessitate further orders, they
may email Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the
other parties that they will be contacting the Court ex parte.



SO ORDERED.




                                                         s/ Ona T. Wang
Dated: March 27, 2020                                               Ona T. Wang
       New York, New York                                  United States Magistrate Judge




                                              2
